 


109 HR 3464 IH: Action Plan for Public Lands and Education Act of 2005
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3464 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Bishop of Utah (for himself, Mr. Herger, and Mr. Cannon) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of the Interior to make payments to Western States for education improvement. 
 
 
1.Short titleThis Act may be cited as the Action Plan for Public Lands and Education Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Western States, as a group, are falling behind in education funding when measured in growth of real per pupil expenditures from 1979 to 1998. 
(2)Eleven of the twelve States with the lowest real growth in per pupil expenditures are Western States. 
(3)The growth rate of real per pupil expenditures in the 13 Western States is less than half such rate in the 37 other States (28 percent versus 57 percent). 
(4)One effect of less funding for public education in the West is higher pupil per teacher ratios. 
(5)Ten of the twelve States with the largest pupil per teacher ratios are Western States. 
(6)On average, the 13 Western States have 3 more students per classroom than the 37 other States. 
(7)To make matters worse, over the next 10 years, enrollment is projected to be much higher in Western States than in other States. 
(8)On average, enrollment growth of Western States is projected to increase dramatically while the other States projected growth rate actually decreases. 
(9)The State and local taxes of Western States as a percentage of personal income are as high or higher than other States. 
(10)Despite the fact that Western States tax at a comparable rate and allocate as much of their budgets to public education as other States, Western States have lower real growth in per pupil expenditures and have higher pupil per teacher ratios. 
(11)The problem lies at the feet of the Federal Government because of the enormous amount of land the Federal Government owns in Western States. 
(12)No State east of an imaginary vertical line from Montana to New Mexico has more than 14 percent of its land federally-owned. 
3.Payments to western states for education improvement 
(a)PaymentsFor the purpose described in subsection (b), the Secretary of the Interior shall make an annual payment in fiscal year 2006 and each subsequent fiscal year to the State educational agency of each eligible State in an amount determined under subsection (c).  
(b)Purpose of paymentsThe Secretary may make a payment to a State under this section only if the State agrees to expend the funds only for the purpose of education improvement. 
(c)Amount of paymentsThe amount of a payment to a State educational agency under this Act for a fiscal year shall be an amount which bears the same ratio to the total amount appropriated for payments under this Act for that year as the number of acres of federally owned property in the State bears to the total number of acres of federally owned property in all of the eligible States. 
(d)ApplicationTo receive a payment under this section, an eligible State shall submit an application at such time, in such manner, and containing such information as the Secretary may reasonably require. 
(e)DefinitionsIn this Act: 
(1)The term eligible State includes Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, New Mexico, Nevada, Oregon, Utah, Washington, and Wyoming. 
(2)The term Secretary means the Secretary of the Interior. 
(3)The term State educational agency means the agency primarily responsible for the State supervision of education.  
(f)Authorization of appropriationsFor payments under this Act, there are authorized to be appropriated $4,157,803,825 for fiscal year 2006 and each subsequent fiscal year.  
 
